Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2020, has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation of “wherein the first shielding gate extends through a first portion of the element isolation region” is unclear because claim 11 previously recites “a first shielding gate on an element isolation region.”  Thus, it is unclear if the first shielding gate is required to be on the element isolation regions or “extends through” the element isolation 
Regarding claim 18, the limitation of “wherein the second shielding gate extends through a third portion of the element isolation region” is unclear because claim 17 previously recites “a second shielding gate on an element isolation region.”  Thus, it is unclear if the second shielding gate is required to be on the element isolation region or “extends through” the element isolation region.  Thus, the scope of the limitation is unclear and the metes and bounds of the claim cannot be determined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US 8,482,095.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent, respectively, anticipates the claim of the instant Application.
Claim 5 of the instant Application recites the following limitations:

b) wherein each of the high-voltage transistors includes a gate electrode and a gate electrode contact, and 
c) a shielding gate provided on an element isolation region such that the shielding gate extends across a first portion of the element isolation region between the first and third high-voltage transistors and a second portion of the element isolation region between the second and fourth high-voltage transistors.
Claims 1 and 5 of the Patent recites the following limitations:
a) a semiconductor device comprising: first, second, third, and fourth high-voltage insulated-gate field-effect transistors arranged on a main surface of a semiconductor substrate, the first and second high-voltage insulated-gate field transistors being adjacent each other in the gate-width direction, the third and fourth high-voltage insulated-gate field transistors being adjacent each other in the gate-width direction, the first and third high-voltage insulated-gate field transistors being adjacent each other in the gate-length direction, the second and fourth high-voltage insulated-gate field transistors being adjacent each other in the gate-length direction, and 

c) wherein the shielding gate is provided on portions of the element isolation region which lie between the first and third transistors, and lie between the second and fourth transistors (see claim 5 of the patent).
Thus, as set forth above, the limitations in claims 1 and 5 of the Patent read on all the limitations in claim 1 of the instant Application.

Claims 5-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 8,698,274.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of Patent, respectively, anticipates the claim of the instant Application.
Claim 5 of the instant Application recites the following limitations:
a) a semiconductor device comprising: first, second, third, and fourth high-voltage transistors on a main surface of a semiconductor substrate, the first and second high-voltage transistors being adjacent to each other in a gate-width direction, the third and fourth high-voltage transistors being adjacent to each other in the gate-width direction, the first and third high-voltage transistors being adjacent to each other in a gate-length direction, and the second and fourth high-voltage transistors being adjacent to each other in the gate-length direction; 
b) wherein each of the high-voltage transistors includes a gate electrode and a gate electrode contact, and 

Claim 1 of the Patent recites the following limitations:
a) a semiconductor device comprising: first, second, third, and fourth high-voltage insulated-gate field-effect transistors arranged on a main surface of a semiconductor substrate, the first and second high-voltage insulated-gate field transistors being adjacent each other in the gate-width direction, the third and fourth high-voltage insulated-gate field transistors being adjacent each other in the gate-width direction, the first and third high-voltage insulated-gate field transistors being adjacent each other in the gate-length direction, the second and fourth high-voltage insulated-gate field transistors being adjacent each other in the gate-length direction, and 
(b) each of the transistors having a gate electrode, a gate electrode contact formed on the gate electrode;
c) a shielding gate provided on portions of the element isolation region which lies between the first and third transistors, and lies between the second and fourth transistors.
Thus, as set forth above, the limitations in claim 1 of the Patent read on all the limitations in claim 1 of the instant Application.




(a) wherein the gate electrode contact is formed on a fringe portion formed by extending end portion of the gate electrode onto the element isolation region in the gate-width direction; and
(b) wherein two of the gate electrode contacts are formed on the fringe portion. 

Regarding claim 8 of the instant Application, claim 4 of the Patent recites the following limitations: wherein the first, second, third, and fourth high-voltage transistors are provided in a core portion of a row decoder formed near a memory cell array. 

Regarding claim 9 of the instant Application, claim 6 of the Patent recites the following limitations: wherein the memory cell array includes first, second, third, and fourth memory cell transistors, each of the memory cell transistors has a laminated structure including a floating electrode, a gate-gate insulating film formed on the floating electrode, and a control electrode formed on the gate-gate insulating film, and the first, second, third, and fourth high-voltage transistors are configured to supply program voltages to the control electrodes of the first, second, third, and fourth memory cell transistors, respectively. 
Regarding claim 10 of the instant Application, note that it is well known and conventional in the semiconductor art to form the gate electrode contacts above active areas which are surrounded by an element isolation region.  Official notice is being taken.  Therefore, it would have been obvious to one of ordinary skill in the art to form gate electrode contacts 

Claim 11 of the instant Application recites the following limitations:
a) a semiconductor device comprising: first, second, third, and fourth high-voltage transistors on a main surface of a semiconductor substrate, the first and second high-voltage transistors being adjacent to each other in a gate-width direction, the third and fourth high-voltage transistors being adjacent to each other in the gate-width direction, the first and third high-voltage transistors being adjacent to each other in a gate-length direction, and the second and fourth high-voltage transistors being adjacent to each other in the gate-length direction; 
b) wherein each of the high-voltage transistors includes a gate electrode, a source and a drain; and
(c) a contact electrode formed on each of the source or drain of the first, second, third and fourth high-voltage transistors; and
c) a first shielding gate provided on an element isolation region, the first shielding gate being positioned between the first and second contact electrodes and between the third and fourth contact electrodes.
Claims 1 and 8 of the Patent recites the following limitations:
a) a semiconductor device comprising: first, second, third, and fourth high-voltage insulated-gate field-effect transistors arranged on a main surface of a semiconductor substrate, the first and second high-voltage insulated-gate field transistors being adjacent each other in the gate-width direction, the third and fourth high-voltage insulated-gate field transistors being 
(b) each of the transistors having a gate electrode, a gate electrode contact formed on the gate electrode (see claim 1);
c) a shielding gate provided on portions of the element isolation region which lies between the first and third transistors, and lies between the second and fourth transistors (see claim 1); and
d) wherein each of the transistors has source/drain regions and source/drain contacts formed on the source/drain regions respectively (see claim 8).
Thus, since claims 1 and 8 require “each of the transistors has source/drain regions and source/drain contacts formed on the source/drain regions respectively,” and “a shielding gate provided on portions of the element isolation region which lies between the first and third transistors, and lies between the second and fourth transistors,” it is implicit that the shielding gate is positioned between the first and second contact electrodes of the source/drain regions and between the third and fourth contact electrodes of the source/drain regions.  Therefore, as set forth above, the limitations in claims 1 and 8 of the Patent read on all the limitations in claim 1 of the instant Application.
Regarding claims 12-16 of the instant Application, claims 1 and 8 of the Patent read on all the limitations of the claims.  

Response to Arguments
Applicant’s arguments filed on August 13, 2020, have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ABUL KALAM/Primary Examiner, Art Unit 2829